tcmemo_1998_218 united_states tax_court theodore langworthy jr petitioner v commissioner of internal revenue respondent docket no filed date jack m battaglia and bernadette weaver-catalana for petitioner jerome f warner and matthew i root for respondent memorandum findings_of_fact and opinion wells judge respondent determined the following deficiencies in additions to and penalty onpetitioner's federal_income_tax for the years and respondent's trial memorandum concedes a decreased deficiency for and asserts increased deficiencies for and as petitioner has raised no objection to the continued additions to tax penalty sec sec sec sec sec year deficiency b b a b b dollar_figure - big_number big_number big_number - dollar_figure dollar_figure - - - - - - - - dollar_figure big_number - dollar_figure - big_number - percent of the interest due on the deficiency unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions the issues to be decided are as follows whether the assessment and collection_of_taxes additions to tax and penalties for and are barred by the period of limitations pursuant to sec_6501 or are allowed under either a the fraud exception to the general period of limitations provided in sec_6501 or b the extended 6-year period of limitations provided in sec_6501 and if assessment and collection are not barred for and then for each of those years and for we must decide whether a and if so to what extent petitioner omitted continued increased deficiencies the issues relating to such increased deficiencies appear to have been tried by consent rule b we however do not address the increased deficiencies because the decision we reach below results in deficiencies less than those determined by respondent in the notice_of_deficiency gross_receipts from his tavern business during the years in issue b petitioner is entitled to deduct certain business_expenses in excess of the amount allowed by respondent for the years in issue c petitioner is liable for additions to tax for fraud under sec_6653 and b for and under sec_6653 for d petitioner is liable for penalties for fraud under sec_6663 for and and e petitioner is liable for additions to tax for substantially understating income_tax under sec_6661 for and findings_of_fact some of the facts have been stipulated for trial pursuant to rule the parties' stipulations of fact are incorporated herein by reference and are found as facts in the instant case petitioner resided in jamestown new york at the time he filed his petition petitioner filed timely federal_income_tax returns returns for all years in issue background during the years in issue petitioner owned and operated the bullfrog hotel bullfrog in jamestown new york the bullfrog located on the chautauqua river in the industrial section of jamestown consists of a 22-room hotel and a tavern the bullfrog's clientele generally workers from the surrounding factories is characterized as a boilermaker crowd open days a week the bullfrog serves food soft drinks and alcoholic beverages including beer wine and liquor the bullfrog employed three individuals during the years in issue petitioner jim malbaum mr malbaum and dorothy stacey ms stacey petitioner manages all aspects of the hotel and tavern and he works there approximately to hours each week until his retirement during mr malbaum's duties included sandwichmaking and bartending ms stacey worked part time at the bullfrog for years waiting on tables during the lunch hour rush a m to p m days a week although her primary duty was waitressing ms stacey occasionally filled in as a bartender on nights that the bullfrog had a band two to three nights per week usually on those band nights ms stacey frequented the bar as a patron petitioner failed to report all of his beer wine and liquor purchases during the years in issue petitioner's failure to report all of his purchases led to criminal charges for willfully filing false returns in violation of sec_7206 on date petitioner entered into a plea agreement agreeing to plead guilty to one count of violating section at the bullfrog a boilermaker is a shot of whiskey with a beer chaser on the side relating to the years and on date the u s district_court for the western district of new york on the basis of petitioner's guilty plea held petitioner guilty of one count of violating sec_7206 invoices from the bullfrog's vendors vendor invoices when compared to purchases reported on petitioner's returns reported purchases demonstrate that petitioner failed to report purchases of dollar_figure dollar_figure dollar_figure and dollar_figure for and respectively unreported purchases reported purchases were paid for by checks drawn on the bullfrog's account at marine midland bank and unreported purchases were paid for by cash drawn from the cash register petitioner kept no record of his unreported purchases and he failed to advise his return preparer michael dillon mr dillon of the unreported purchases petitioner failed to report the gross_receipts generated by the sale of the unreported the plea agreement dated date stated the following factual basis for petitioner's plea of guilty the defendant failed to report substantial cash purchases of beer liquor and wine on his federal_income_tax returns for the and tax years the defendant knew the amounts stated on his tax returns as expenses were not accurate the defendant signed the aforementioned federal_income_tax returns under penalty of perjury knowing the returns falsely stated the amount of expenditures_for beer liquor and wine petitioner ordered and paid for all of the inventory purchased for the bullfrog the parties agree however that petitioner's reported purchases are not in dispute purchases unreported gross_receipts and petitioner kept no records of the unreported gross_receipts at the time petitioner filed his returns for the years in issue he knew that the unreported purchases and the unreported gross_receipts were not reported on his return mr dillon of acme tax service prepared petitioner's returns for the years in issue solely from the information provided by petitioner which included cash register receipts check stubs cash payouts a payroll book a weekly rental book and bank statements unreported gross_receipts using the beer wine and liquor purchases indicated on the vendor invoices the drink prices charged by petitioner for sales of those beverages and allowing an adjustment for discretionary use ie breakage spillage and complimentary drinks respondent reconstructed petitioner's total gross_receipts from total gross_receipts respondent subtracted reported gross_receipts to arrive at the amount of petitioner's unreported gross_receipts purchases vendor invoices indicate the following purchases during and petitioner purchased bartyles and james brand wine coolers respondent did not include the continued item purchased quantity purchased big_number kegs of beer1 bottled beer cases big_number canned beer cases liquor liter bottle sec_3 big_number 750-liter bottle sec_4 wine liter bottle sec_3 750-liter bottle sec_4 3-liter bottle sec_12 - 5-liter bottles big_number big_number big_number big_number big_number - big_number - 1a keg of beer contains either 10-ounce or 12-ounce glasses of beer the average cost of a keg of beer was dollar_figure during dollar_figure during dollar_figure during and dollar_figure during 2each case contain sec_24 bottles or cans of beer during date petitioner began purchasing loose cans of beer before that time canned beer was purchased in six-packs bound with plastic ie four six-packs per case 3there are ounces in each liter bottle of wine or liquor 4there are dollar_figure ounces in each 750-liter bottle of wine or liquor beer wine and liquor sales throughout the years in issue petitioner sold for on- premises consumption over the bar draft beer in 10-ounce glasses for cents per draft bottled beer for dollar_figure per bottle wine for dollar_figure per glass and liquor for dollar_figure per drink petitioner also sold kegs and six-packs of beer for off-premises consumption to go to-go kegs were sold to local continued sale of these wine coolers in the reconstruction of petitioner's gross_receipts for the years in issue softball teams for postgame parties and to individuals for private parties picnics and weddings to-go six-packs were generally sold at closing time and on weekends to patrons and hotel guests petitioner kept no records of the number of to-go kegs or six-packs he sold petitioner rang up none of his to-go keg sales and only some of his to-go six-pack sales respondent's reconstruction of gross_receipts from the sale of keg and canned beer made no allowance for to-go sales of kegs and six-packs respondent's computation of gross_receipts from the sale of wine and liquor was based on a determination that each wine drink sold contained ounces of wine and that each liquor drink sold contained ounce of liquor discretionary use percentage respondent reconstructed petitioner's gross_receipts from the sale of each keg of draft beer assuming sales of 12-ounce glasses per keg which allows approximately percent for discretionary use reconstructed gross_receipts from the sale of bottled and canned beer were adjusted to reflect an 3-percent discretionary use allowance ie two bottles or cans per case into the reconstruction of gross_receipts from the sale of wine respondent factored a discretionary use allowance of percent for each 750-liter bottle 5-liter bottle and 3-liter bottle8 and an allowance of percent for each liter bottle gross_receipts from the sale of liquor were calculated using percent as the discretionary use allowance petitioner kept no record of the number of beer wine or liquor drinks given away and he did not keep records of broken or spilled drinks beer wine or liquor reconstructed gross_receipts in the deficiency_notice mailed on date respondent determined that petitioner had gross_receipts for and in the amounts of dollar_figure dollar_figure dollar_figure and dollar_figure respectively respondent's computations as stipulated by the parties indicate reconstructed gross_receipts from the sale of draft beer bottled beer canned beer wine and liquor in the amounts of dollar_figure for dollar_figure for dollar_figure for and dollar_figure for each 5-liter bottle of wine contains the equivalent of two 750-liter bottles each 3-liter bottle of wine contains the equivalent of four 750-liter bottles calculations were stipulated for trial for respondent and petitioner respectively solely for the purpose of showing how the parties calculated gross_receipts neither party stipulated the accuracy correctness or reasonableness of the other party's calculations dollar_figure petitioner's computations as stipulated by the parties indicate gross_receipts from the sale of draft beer bottled beer canned beer wine and liquor in the amounts of dollar_figure for dollar_figure for dollar_figure for and dollar_figure for reported gross_receipts the parties stipulated reported gross_receipts from the sale of beer wine and liquor of dollar_figure for dollar_figure for dollar_figure for and dollar_figure for dollar_figure expense sec_1 band expenses country western rock and roll rock and roll blues fifties and sixties style bands regularly played at the bullfrog petitioner hired bands directly and through david blackburn mr blackburn a local entertainment agent when we note that the deficiency_notice indicates gross_receipts in amounts greater than those shown in respondent's stipulated computations the difference we assume is that gross_receipts as determined in the deficiency_notice include sales of food and soft drinks as respondent made no argument concerning food and soft drink sales at the bullfrog any issues relating to such sales appear to have been conceded 91_tc_524 petitioner's returns reflect reported gross_receipts in excess of the amounts stipulated for trial petitioner reported gross_receipts of dollar_figure dollar_figure dollar_figure and dollar_figure for and respectively the difference we assume is that petitioner's reported gross_receipts included sales of food and soft drinks which are not in issue in the instant case bands played at the bullfrog they typically played on thursday friday and saturday nights petitioner customarily paid the bands in cash following each performance bands featured at the bullfrog were regularly advertised in nite-line magazine nite-line a local entertainment guide petitioner advertised in nite-line weeks during weeks during weeks during and weeks during available back copies of nite-line demonstrate that during the years in issue petitioner regularly listed three band nights typically thursday friday and saturday in each advertisementdollar_figure nite-line records indicate that petitioner incurred band advertising expenses of dollar_figure dollar_figure dollar_figure and dollar_figure during and respectively petitioner maintained no records of the nights that bands appeared or failed to appear the amounts that he paid bands that performed at the bullfrog or the amounts that he paid for band advertising expenses petitioner issued no forms to the bands that played at the bullfrog petitioner claimed no deduction for band or band advertising expenses for the years in issue and petitioner disclosed no band or band advertising expenses to his return preparer mr dillon in the notice_of_deficiency respondent allowed petitioner deductions for band advertising expenses for and in the amounts of dollar_figure and dollar_figure respectively but allowed nothing we note that several back copies of nite-line are not available for the years in issue for and respondent now agrees that petitioner is allowed deductions for band advertising expenses in the amounts of dollar_figure for and dollar_figure for respondent allowed petitioner no deduction for amounts allegedly paid to bands that played at the bullfrog race car expenses--1987 and during and petitioner owned a cadet car that he raced in a novice class on saturday nights at stateline speedway speedway petitioner also owned a truck described below which he used to tow the race car to and from the speedway located in busti new york approximately miles from his home the bullfrog and arthur r gren co inc a beer distributor sponsored the race car patrons from the bullfrog often came out to the speedway to see petitioner race on his and returns petitioner claimed schedule c losses from the operation of his race car for petitioner reported income of dollar_figure and claimed expenses of dollar_figure for petitioner reported income of dollar_figure and claimed expenses of dollar_figure petitioner's expenses associated with the race car included gasoline oil tires a-frames ball-joints spark plugs spark plug wires distributor caps pit entrance fees paint and a cadet car is a stock car which is defined as a racing car having the basic chassis of a commercially produced assembly- line model webster's third new international dictionary miscellaneous car repairs including parts petitioner raced the car approximately times during each of the years in issue in support of his claimed deductions petitioner provided his return preparer mr dillon with a summary listing of gasoline and parts purchased during and at trial petitioner produced no receipts for the race car expenses which he generally paid in cash respondent disallowed petitioner's deductions for race car expenses on the basis of petitioner's failure to substantiate them truck expenses--1990 during petitioner owned a ford pickup truck which he used in his business at the bullfrog petitioner used the vehicle to pick up restaurant supplies haul garbage to the dump drive to the bank and drive drunk patrons home after the bar closed at night petitioner claimed truck expenses for the bullfrog in the amount of dollar_figure respondent disallowed petitioner's deduction for truck expenses on the basis of petitioner's failure to substantiate the claimed expenses i period of limitations and fraud opinion the deficiency_notice in the instant case was sent on date after the expiration of the usual 3-year period of limitations provided in sec_6501dollar_figure the contention that the period of limitations has expired is an affirmative defense which must be specifically pleaded rule 57_tc_735 petitioner properly raised in his petition the affirmative defense of the expiration of the period of limitations for each year in issue except petitioner's failure to plead the affirmative defense of the expiration of the period of limitations with respect to constitutes a waiver of the defense for that year rule b see shopsin v commissioner tcmemo_1984_151 affd without published opinion 751_f2d_371 2d cir consequently we conclude that the assessment and collection of any deficiency for is not barred by the period of limitations as to the remaining years ie and however unless one of the exceptions to the period of limitations is applicable the assessment of the deficiencies additions and penalties determined in the deficiency_notice is sec_6501 reads as follows sec_6501 general_rule --except as otherwise provided in this section the amount of any_tax imposed by this title shall be assessed within years after the return was filed whether or not such return was filed on or after the date prescribed and no proceeding in court without assessment for the collection of such tax shall be begun after the expiration of such period barred respondent contends that the instant case falls within the exception in sec_6501 which provides that tax may be assessed at any time if a false_or_fraudulent_return is filed with the intent to evade taxdollar_figure accordingly respondent also determined in the deficiency_notice that petitioner is liable for additions to tax for fraud under sec_6653 and b for an addition_to_tax for fraud under sec_6653 for and a penalty for fraud under sec_15 in the alternative respondent contends that petitioner's return for is subject_to the 6-year period of limitations applicable under sec_6501 because that return omitted substantial amounts of gross_income we need not consider respondent's alternative argument because we find fraud for each of the years in issue including sec_6653 and b reads as follows sec_6653 fraud -- in general --if any part of any underpayment as defined in subsection c of tax required to be shown on a return is due to fraud there shall be added to the tax an amount equal to the sum of-- a percent of the portion of the underpayment which is attributable to fraud and b an amount equal to percent of the interest payable under sec_6601 with respect to such portion for the period beginning on the last day prescribed by law for payment of such underpayment determined without regard to any extension and ending on the date of the assessment of the tax or if earlier the date of the payment of the tax sec_6653 reads in pertinent part as follows sec_6653 fraud -- continued for and dollar_figure the commissioner has the burden of proving the applicability of the fraud exception to the general period of limitations sec_7454 rule b 10_bta_1069 the commissioner's burden is the same as that which is borne with respect to the fraud additions imposed under sec_6653 and the fraud penalties imposed under sec_6663 see eg 779_f2d_849 2d cir affg in part and remanding in part tcmemo_1982_34 384_f2d_229 3d cir revg on other grounds 46_tc_622 67_tc_143 accordingly we consider together the fraud exception to the general 3-year period of limitations with respect to and and the fraud additions and penalties for all years in issue including continued in general --if any part of any underpayment as defined in subsection c of tax required to be shown on a return is due to fraud there shall be added to the tax an amount equal to percent of the portion of the underpayment which is attributable to fraud sec_6663 reads in pertinent part as follows sec_6663 imposition of penalty --if any part of any underpayment_of_tax required to be shown on a return is due to fraud there shall be added to the tax an amount equal to percent of the portion of the underpayment which is attributable to fraud to carry the burden_of_proof on the fraud exception and the fraud additions and penalties the commissioner must show by clear_and_convincing evidence both that the taxpayer underpaid his tax for each taxable_year in issue and that at least some part of the underpayment was due to fraud sec_7454 rule b 96_tc_858 affd 959_f2d_16 2d cir 81_tc_640 a proof of an underpayment the commissioner need not prove the precise amount of the underpayment resulting from fraud but only that there is some underpayment and that some part of it is attributable to fraud 466_f2d_11 5th cir 465_f2d_299 7th cir affg tcmemo_1970_274 to carry that burden the commissioner may not rely on the taxpayer's failure to meet his burden of proving error in the commissioner's determinations as to the deficiencies dileo v commissioner supra pincite 78_tc_304 53_tc_96 in the instant case it is uncontroverted that petitioner failed to report certain gross_receipts during the years in issue petitioner concedes unreported gross_receipts on brief and in his stipulated calculations accordingly we conclude that the record contains clear_and_convincing evidence of unreported gross_receipts for each year in issue the existence of unreported gross_receipts however does not demonstrate that petitioner underpaid his tax for each of the years in issue indeed gross_receipts from sales must be reduced by cost_of_goods_sold to determine gross_income from sales sec_1_61-3 income_tax regs moreover gross_income from sales must be reduced by all deductible expenses to determine taxable_income from sales sec_63 accordingly an underpayment_of_tax resulting from unreported gross_receipts from sales is possible only if such unreported gross_receipts are not exceeded by cost_of_goods_sold and deductible expenses see eg franklin v commissioner tcmemo_1993_184 in the instant case petitioner contends that he did not underpay his tax for the years in issue because the profits from unreported sales of alcoholic beverages at the bullfrog were used to pay bands that performed at the bullfrog the general_rule is well settled that even in criminal cases where the government bears the greater burden_of_proof ie beyond a reasonable doubt 'evidence of unexplained receipts shifts to the taxpayer the burden of coming forward with evidence as to the amount of offsetting expenses if any ' 554_f2d_59 2d cir quoting 377_f2d_469 1st cir 351_f2d_336 2d cir gleave v commissioner tcmemo_1997_276 franklin v commissioner supra citing 264_f2d_400 4th cir revg in part tcmemo_1957_122 and perez v commissioner tcmemo_1974_211 however petitioner contends that respondent bears the burden of proving that petitioner did not incur the band expenses that he now claims petitioner argues that respondent failed to carry this burden because respondent presented no evidence whatsoever with respect to the band expenses we have no doubt as indicated by our findings_of_fact that petitioner incurred deductible band expenses during the years in issue we conclude however that even if we credit petitioner with the band expenses that he claims much of which we credit infra in deciding the correct amount of the deficiency those expenses along with the additional expenses and purchases conceded by respondent nonetheless would be insufficient to offset the unreported gross_receipts proved by respondent and discussed more fully infradollar_figure we therefore find it unnecessary the following computation demonstrates that petitioner would have unreported income even if in addition to the expenses and purchases conceded by respondent we credited petitioner with the full amount of the band expenses he claims dollar_figure dollar_figure unreported gross receipt sec_1 less band expense sec_2 band advertising expenses 7-percent new york state sales tax3 additional purchase sec_4 total unreported income big_number big_number big_number continued big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure dollar_figure to explore the implications of richardson v commissioner supra and perez v commissioner supra consequently we conclude that respondent has shown by clear_and_convincing evidence that petitioner had unreported gross_receipts net of expenses which result in an underpayment_of_tax for each year in issue b proof that the underpayment was due to fraud fraud is defined as an intentional wrongdoing designed to evade tax believed to be owing 252_f2d_56 9th cir dileo v commissioner t c pincite 94_tc_316 the commissioner's burden of proving fraud is met if it is shown that the taxpayer intended to evade taxes known to be owing by conduct intended to conceal mislead or otherwise prevent the collection_of_taxes 398_f2d_1002 3d cir dileo v commissioner supra pincite 80_tc_1111 the existence of fraud is a question of fact and is to be continued 1these figures rounded to the nearest dollar represent petitioner's unreported gross_receipts as recalculated in accordance with this opinion see the discussion concerning gross_receipts in part ii of this opinion infra 2these figures represent the amount of band expenses claimed by petitioner in the stipulated computations as discussed infra we conclude that petitioner is entitled to deduct band expenses in the amount of dollar_figure for dollar_figure for dollar_figure for and dollar_figure for 3respondent concedes that petitioner may deduct the 7-percent new york state sales_tax associated with any additional gross_receipts received by petitioner from the sale of beer wine or liquor we computed the sales_tax shown above on the basis of the amount of petitioner's unreported gross_receipts as recalculated in accordance with this opinion 4these figures represent the additional purchases allowed by respondent in the deficiency_notice and in the stipulation of facts resolved on the basis of the entire record dileo v commissioner supra pincite 67_tc_181 affd without published opinion 578_f2d_1383 8th cir fraud is not to be imputed or presumed it must be affirmatively established by clear_and_convincing evidence 55_tc_85 the taxpayer's entire course of conduct may establish the requisite fraudulent intent dileo v commissioner supra pincite 56_tc_213 because direct evidence of the taxpayer's fraudulent intent is rarely available fraud may be proven by circumstantial evidence and reasonable inferences drawn from the facts dileo v commissioner supra pincite rowlee v commissioner supra pincite courts have relied on a number of indicia of fraud in deciding whether to sustain the commissioner's determinations with respect to fraud although no single factor is necessarily sufficient to establish fraud the existence of several indicia is persuasive circumstantial evidence of fraud 92_tc_661 in 796_f2d_303 9th cir affg tcmemo_1984_601 the court_of_appeals for the ninth circuit gave a nonexclusive list of circumstantial evidence that may give rise to a finding of fraudulent intent badges_of_fraud include understatement of income inadequate records and dealing in cash id a failure to be forthright with one's return preparer is also an indication of fraud 781_f2d_1566 11th cir affg per curiam tcmemo_1985_63 as is a conviction under sec_7206 84_tc_636 although the mere failure to report income is not sufficient to establish fraud 301_f2d_484 5th cir affg tcmemo_1959_172 a pattern of consistent underreporting of income especially when accompanied by other circumstances showing an intent to conceal justifies the inference of fraud see 348_us_121 94_tc_654 otsuki v commissioner t c pincite in the instant case considering the record as a whole we conclude that there are sufficient badges_of_fraud to carry respondent's burden_of_proof the record reveals a pattern of consistent underreporting of income by petitioner during all of the years in issue moreover it is uncontroverted that petitioner failed to maintain adequate_records of his unreported income and expenses and that petitioner conducted much of his business in cash additionally petitioner failed to be forthcoming with his return preparer mr dillon disclosing neither his cash purchases nor his band expenses including band advertising furthermore while a conviction under sec_7206 does not establish fraud it is one factor to be considered wright v commissioner supra pincite we conclude that the record in the instant case contains clear_and_convincing evidence that there was an underpayment for each year in issue and that each such underpayment was due to fraud c conclusion having found fraud for each year in issue we conclude that sec_6501 does not operate to bar the assessment and collection_of_taxes for and for petitioner is liable for the 75-percent fraud addition_to_tax under sec_6653 and for the additional_amount added to the tax under sec_6653 for petitioner is liable for the 75-percent fraud addition_to_tax under sec_6653 and for and petitioner is liable for the 75-percent fraud_penalty under sec_6663 we have considered the parties' remaining arguments as to fraud and conclude that the arguments are either without merit or unnecessary to reach in light of our holdings above ii amount of the deficiency20 a unreported gross_receipts although petitioner conceded unreported gross_receipts petitioner did not concede unreported gross_receipts in the amounts determined by respondent petitioner contends that respondent's reconstruction of gross_receipts is overstated on brief both parties make extensive arguments concerning who bears the burden_of_proof with respect to the amount of the deficiency we need not decide the situs of the burden_of_proof however because the record in the instant case is sufficient for us to reach our findings_of_fact without resort to the burden_of_proof because it relies on certain erroneous assumptions each contested item is addressed separately below keg sales petitioner asserts that respondent's calculation of gross_receipts from the sale of draft beer is overstated because it makes no allowance for kegs that were sold for off-premises consumptiondollar_figure petitioner contends that during each year in issue he sold approximately kegs to go at a price of dollar_figure over cost in support of his position petitioner points to his testimony and that of ms stacey petitioner testified that he sold kegs throughout the calendar_year but that the busiest period for keg sales was from may to october with sales peaking during the summer months june july and august petitioner indicated that he sold approximately to 3½ kegs per week during the peak summer months june july and august and to kegs per week during the remainder of the busy season may september and october petitioner also testified that he had seven or the parties also disagree as to the proper discretionary use allowance to be applied to the sale of keg beer petitioner's stipulated computations assert that a discretionary use allowance of percent should be applied to all over-the-bar keg beer sales respondent's stipulated computations however apply a greater discretionary use allowance of percent for all over- the-bar sales of keg beer we conclude that respondent's stipulated calculations concede that percent is the proper discretionary use allowance for over-the-bar sales of keg beer neither party asserts that a discretionary use allowance would be proper for to-go sales of kegs accordingly we do not apply a discretionary use allowance in deciding petitioner's gross_receipts from to-go sales of kegs eight portable keg taps on hand at the bullfrog ms stacey's testimony indicates that although she had no involvement in the sale of kegs at the bullfrog she saw individuals purchase kegs for parties weddings and special occasions ms stacey recalled that petitioner sold two to three kegs per week depending on the season and that more kegs were sold during the summer months ms stacey however could not say with certainty the total number of kegs sold to go furthermore she did not know whether petitioner owned any portable keg taps respondent urges this court to discount petitioner's testimony as unreliable and self-serving because petitioner maintained no books_or_records from which the number of kegs he sold to go can be determined emphasizing the fact that ms stacey had no direct involvement in the sale of kegs and could neither say how many kegs petitioner allegedly sold to go nor corroborate the claim that petitioner had portable keg taps on hand for use with kegs sold to go respondent also calls into doubt the testimony of ms stacey respondent contends that petitioner's attempt to rebut the determination of gross_receipts from the sale of keg beer falls solely on petitioner's self- serving uncorroborated testimony which is insufficient to refute respondent's determination generally a taxpayer's unimpeached competent and relevant testimony may not be arbitrarily discredited and disregarded see eg 70_f2d_255 2d cir akerson v commissioner tcmemo_1998_129 and the cases cited therein petitioner's testimony was believable and was corroborated by the testimony of ms stacey whom we also find credible although she could not say with certainty the number of kegs sold or whether petitioner had portable keg taps on hand ms stacey did see kegs of beer sold to go at the bullfrog we are satisfied from the record that petitioner did in fact sell kegs of beer to go at a price of dollar_figure over cost the only question remaining is the quantity sold bearing heavily against petitioner whose inexactitude is of his own making we find on the basis of the record before us that petitioner sold kegs to go during each year in issue cf 39_f2d_540 2d cir accordingly we conclude that petitioner's gross_receipts from the sale of keg beer are as follows year over-the-bar gross_receipts to-go gross_receipts dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure total gross receipt sec_1 dollar_figure dollar_figure dollar_figure dollar_figure 1see table i in the attached appendix canned beer sales petitioner asserts that respondent erred by calculating gross_receipts from the sale of canned beer on the assumption that all cans were sold over the bar for on-emisesconsumptiondollar_figure petitioner contends that during the time preceding date he sold canned beer exclusively to go in six-packs for dollar_figure each dollar_figure each for premium brands such as michelob and molson dollar_figure petitioner however acknowledges that over-the-bar as well as to-go canned beer sales occurred during the period after april dollar_figure respondent argues that the only evidence presented in support of petitioner's position is petitioner's uncorroborated self-serving testimony respondent first points out that ms the parties also disagree as to the proper discretionary use allowance to be applied in the determination of gross_receipts from the sale of canned beer each party stipulated the other's computations on the basis of the respective party's own discretionary use contention respondent contends that the proper discretionary use allowance for over-the-bar sales of canned beer is percent petitioner contends that a percent discretionary use allowance for over-the-bar canned beer sales is proper and correct petitioner however abandoned that position on brief as he presented no argument concerning the proper discretionary use allowance for canned beer sales and the record contains no evidence of the proper allowance accordingly we conclude that petitioner has conceded that the proper discretionary use allowance for over-the-bar canned beer sales is percent 91_tc_524 neither party asserts that a discretionary use allowance would be proper for to-go sales of canned beer accordingly we do not apply a discretionary use allowance in deciding petitioner's gross_receipts from to-go sales of canned beer petitioner indicated that premium brands generally did not sell well petitioner testified that he switched to cans from bottle sec_24 during because the cans were cheaper easier to handle and took up less space in the storeroom additionally petitioner viewed the cans as a safer alternative to bottles which had been known to cause injury when thrown by rowdy patrons stacey's testimony regarding the price charged for six-packs does not support that of petitioner we disagree ms stacey testified that canned beer was sold to go at the bullfrog at a price of dollar_figure to dollar_figure depending on the brand of beer sold petitioner's statement that six-packs sold for dollar_figure is not inconsistent with the range indicated by ms stacey next respondent argues that a stipulated sampling of cash register tapes from and fails to corroborate petitioner's contention that six-packs were sold only to go during the period prior to date respondent argues that the sampling should show entries of dollar_figure under category i for beer sales if petitioner in fact sold all canned beer to go during the 2-year period including and dollar_figure respondent contends that the stipulated sampling contains only four such entries such a large disparity respondent argues casts doubt on petitioner's claim that he sold canned beer to go we do not find the lack of entries on the stipulated sampling of cash register tapes fatal to petitioner's contention respondent notes that petitioner purchased big_number six-pack sec_25 of beer during and ie cases in cases in big_number cases x six-packs per case big_number six-packs on the basis of the fact that the bullfrog is open days a week days a year respondent contends that petitioner would have sold over seven six-packs a day if petitioner in fact sold all canned beer to go during the 2-year period ie big_number six-packs days six-packs per day accordingly respondent contends that the 34-day stipulated sample should contain entries of dollar_figure under category i ie days x six-packs per day entries that he sold six-packs of beer to go during the years in issue rather we would not expect the cash register receipts to include all of petitioner's six-pack sales although ms stacey testified that she rang up all six-pack sales she also testified that she sold relatively few six-packs of beer during her shift ie a m to p m at the bullfrog except occasionally ms stacey did not work weekends and evenings when the bulk of petitioner's six-pack sales took place furthermore petitioner testified that he failed to ring up all six-pack salesdollar_figure we conclude from the record that petitioner sold six-packs of beer to go for dollar_figure each during the years in issue we are not persuaded however that petitioner sold canned beer exclusively to go during the period preceding date petitioner testified that he sold to six-packs each night during the weekend ie friday and saturday and to six- packs each night during the remainder of the week ie sunday through thursday petitioner purchased big_number six-packs during big_number six-packs during and big_number six-packs during dollar_figure had all of those six-packs been sold to go petitioner moreover we note that there is no analysis accompanying the stipulated sampling of cash register tapes and respondent introduced no evidence as to how the sample was selected we therefore accord such evidence little weight in our analysis and decision total six-packs purchased each year was determined as continued would have sold six-packs each week during six-packs each week during and six-packs each week during petitioner's testimony however indicates that he sold a maximum of six-packs each week ie six-packs each day friday through saturday and six-packs each day sunday through thursday on the record before us we find that petitioner sold to go big_number six-packs each year six-packs each weekend day and six-packs each weekday cf 39_f2d_540 2d cir accordingly we conclude that petitioner's gross_receipts from the sale of canned beer are as follows year over-the-bar gross_receipts to-go gross_receipts total gross receipt sec_1 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number dollar_figure dollar_figure dollar_figure dollar_figure 1see table ii in the attached appendix bottled beer sales petitioner contends that the 3-percent discretionary use continued follows cases of beer purchased multiplied by cans case total cans purchased divided by cans pack total six-pack sec_732 big_number big_number big_number big_number big_number big_number allowance applied by respondent in the calculation of gross_receipts from the sale of bottled beer is unreasonably low especially considering that respondent used a 17-percent discretionary use allowance for sales of draft beer which unlike bottled beer does not involve breakage petitioner asserts that he should be afforded a 15-percent allowance for discretionary use in computing gross_receipts from the sale of bottled beer in support of his contention petitioner offers his testimony that he gave away free beers to patrons and band members and ms stacey's testimony that she also gave away free drinks at the bullfrogdollar_figure this testimony however does not persuade us that percent is the proper discretionary use allowance although petitioner testified that he gave one complimentary beer for every four or five beers purchased he also indicated that he favored certain patrons with free drinks accordingly petitioner's testimony indicates that he did not employ a consistent policy of providing complimentary drinks at the bullfrog given in response to questioning concerning liquor sales ms stacey's testimony regarding free drinks of liquor likewise sheds no light on the appropriate discretionary use allowance for bottled beer sales we conclude that percent ms stacey indicated that she generally gave patrons free drinks upon the purchase of three or four rounds she also testified that she usually dispensed the last shot in each bottle of liquor free of charge is a reasonable allowance for discretionary use see eg jurkiewicz v commissioner tcmemo_1955_318 5-percent reduction for spillage waste and gratuities sustained consequently we find that petitioner's gross_receipts from the sale of bottled beer are as follows year bottled beer gross receipt sec_1 dollar_figure dollar_figure dollar_figure dollar_figure 1see table iii in the attached appendix wine sales petitioner contends that respondent erred by calculating gross_receipts from the sale of wine on the assumption that each glass of wine sold contained only ounces of wine to the contrary petitioner asserts that each glass of wine sold contained ounces of winedollar_figure respondent seeks to use an apparent inconsistency in petitioner's testimony to impugn petitioner's claim regarding the petitioner and respondent also disagree on the proper discretionary use percentage to be applied in the calculation of gross_receipts from the sale of wine petitioner asserts that percent is the proper discretionary use allowance for all wine sales on brief and in respondent's stipulated calculations however respondent contends that the proper discretionary use allowance for wine sales is percent for each 750-liter bottle 5-liter bottle and 3-liter bottle and percent for each liter bottle we conclude that respondent has conceded that the proper discretionary use allowance for wine sales is percent or percent for the respective size bottle amount of wine poured in each glass initially petitioner testified that each 750-liter bottle yielded approximately four 6-ounce servings of wine if it was served over ice in a 10-ounce glassdollar_figure later however petitioner indicated that each bottle served only 2½ glasses of wine when viewed in context however petitioner's testimony reveals no incongruity petitioner's statement that each bottle yielded only 2½ glasses of wine was made in response to respondent's inquiry as to whether wine was served over ice petitioner stated that wine was served either way and then elaborated on how many servings he obtained from each bottledollar_figure petitioner's testimony that he got only 2½ glasses of wine from each bottle appears to clarify the number of servings of wine each bottle yielded when the wine was served without ice in a 10-ounce glass accordingly we find no irreconcilable conflict in petitioner's testimony respondent contends that a 6-ounce serving of wine is dollar_figure ounces per bottle glasses per bottle dollar_figure ounce sec_30 per glass the transcript reads in pertinent part as follows q a q a now you testified that its over ice correct well either way they could drink a glass of wine up you know -- right -- on the rocks and you'd probably only get three glasses or two-and-a-half out of a bottle if you use a 10-ounce glass -- if you had a ounce glass and you had a -- a 10-ounce glass you'd only get and one-half glasses of wine unreasonably large and that aside from petitioner's testimony the record is devoid of any further evidence to support or corroborate his assertions to the contrary we find that the record is devoid of any evidence as to what constitutes an unreasonably large glass of wine moreover we find no reason to doubt either the honesty or credibility of petitioner's testimony concerning the size of wine drinks served at the bullfrog accordingly we find that each wine drink sold contained ounces of wine consequently we conclude that petitioner's gross_receipts from the sale of wine are as follows year wine gross receipt sec_1 dollar_figure dollar_figure dollar_figure dollar_figure 1see table iv in the attached appendix liquor sales petitioner asserts that each liquor drink sold contained ounces of liquor and that respondent erred by calculating gross_receipts from the sale of liquor on the assumption that each liquor drink sold contained only ounce of liquor respondent predicated the determination that each liquor drink contained only ounce of liquor on petitioner's earlier statement to revenue_agent theresa antoun ms antoun during a date interview in that interview petitioner indicated that he sold shots of liquor for dollar_figure and that each bottle of liquor contained approximately to shots respondent determined that each liquor drink contained ounce of liquor on the basis of the sale of shots from each 750-liter bottle of liquor ie after the 16-percent discretionary use allowance each 750-liter bottle yields twenty-one 1-ounce shots dollar_figure petitioner testified that he sold liquor drinks ranging in size from to dollar_figure ounces per drink although drinks were free poured ie measured by eye rather than a standard measuring device petitioner indicated that it was his standard policy to give them a good drink at the bullfrog and that everybody got a good shot and a half to a shot and three quarters accordingly petitioner contends that the average amount of liquor poured in each drink wa sec_1 ounces petitioner also contends that his testimony is fully consistent with his earlier statement to ms antoun because each liter bottle of liquor generates to shots which are at least ouncesdollar_figure we confirmed respondent's computation as follows ounces per 750-liter bottle dollar_figure less 16-percent discretionary use allowance dollar_figure dollar_figure ounces available for sale divided by shots per bottle rounded ounces per shot to if shots are sold from each liter bottle petitioner contends that each shot is at least dollar_figure ounces ie ounces shots dollar_figure ounces per shot if shots are sold from continued we think that both parties have missed the mark respondent's determination that each liquor drink contained only ounce of liquor ignores the fact that the majority of petitioner's liquor purchases were liter bottles not 750-liter bottlesdollar_figure petitioner's contention that each liquor drink contain sec_1 ounces of liquor ignores the discretionary use allowance which operates to reduce the amount of liquor available for sale after a 16-percent discretionary use allowance each liter bottle would yield twenty-one 3-ounce liquor drinksdollar_figure continued each liter bottle petitioner contends that each shot is at least ounces ie ounces shots ounces per shot the parties stipulated that each liter bottle contain sec_33 ounces of liquor we are unsure why petitioner used ounces per bottle in his argument on brief petitioner purchased 750-liter bottles and liter bottles of liquor as follows item purchased liquor liter bottles 750-liter bottles total bottles purchased quantity purchased big_number big_number big_number big_number big_number big_number big_number big_number we determined that each liquor drink contained ounces of liquor as follows ounces in each liter bottle dollar_figure less 16-percent discretionary use allowance dollar_figure dollar_figure ounces available for sale divided by shots per bottle ounces per shot dollar_figure rounded to continued accordingly we find that each liquor drink sold contained ounces of liquor consequently we conclude that petitioner's gross_receipts from the sale of liquor are as follows year liquor gross receipt sec_1 dollar_figure dollar_figure dollar_figure dollar_figure 1see table v in the attached appendix conclusion on the basis of our findings above we conclude that petitioner had unreported gross_receipts of dollar_figure for dollar_figure for dollar_figure for and dollar_figure for dollar_figure b expense sec_1 band expenses petitioner argues that he is entitled to deductions for band expenses he incurred during the years in issue respondent allowed petitioner a deduction for band advertising expenses but allowed no deduction for the related band expenses on the ground that petitioner failed to substantiate those expenses the court must estimate the amount of the deductible expense continued respondent conceded on brief that percent is the proper discretionary use allowance for liquor sales see table vi in the attached appendix if a taxpayer establishes that a deductible expense was paid even though the precise amount has not been established cohan v commissioner f 2d pincite we are satisfied by the testimony of petitioner ms stacey and mr blackburn that petitioner incurred deductible band expenses during the years in issue petitioner and ms stacey both testified that petitioner hired bands to play at the bullfrog throughout the years in issue mr blackburn the local entertainment agent testified that he personally placed bands at the bullfrog during the years in issue that petitioner incurred deductible band expenses is further corroborated by the stipulated fact that petitioner advertised bands and incurred band advertising expenses from such advertising expenses we draw the reasonable inference that petitioner did in fact pay some amount of deductible band expenses relying on 79_tc_888 respondent contends that the cohan_rule is inapplicable for all of the years in issue because the evidence is insufficient to make a reasonable estimation of petitioner's band expensesdollar_figure citing 877_f2d_624 7th cir affg tcmemo_1987_295 respondent also argues that 39_f2d_540 2d cir should not be invoked where the claimed but unsubstantiated deductions are of a sort for which the taxpayer could have and should have maintained the necessary records absent stipulation to the contrary the instant case is appealable to the court_of_appeals for the second continued in the instant case we make our estimate on the basis of nite-line's records stipulated for trial which indicate that petitioner advertised in nite-line weeks during weeks during weeks during and weeks during available back copies of nite-line demonstrate that during the years in issue petitioner regularly listed three band nights typically thursday friday and saturday in each advertisement we also credit petitioner's testimony concerning the amounts he paid bands booked to play at the bullfrog which indicates that he generally paid thursday night bands dollar_figure for each performance petitioner's testimony also indicates that he typically paid friday and saturday night bands dollar_figure although he occasionally paid up to dollar_figure for popular bands petitioner's testimony is corroborated by that of mr blackburn who indicated that in jamestown during the years in issue the going rate for a thursday night band was at least dollar_figure and that the going rate for a weekend band ie friday or saturday night was dollar_figure to dollar_figure using the foregoing parameters petitioner computed band expenses in the amounts of dollar_figure dollar_figure dollar_figure and dollar_figure for and respectivelydollar_figure the nite-line continued circuit thus efficient and harmonious judicial administration calls for us to apply the cohan_rule 54_tc_742 affd 445_f2d_985 10th cir petitioner computed the amount of his deductible band continued records upon which petitioner's computations are based however do not reveal whether bands actually performed at the bullfrog or how much the bands were actually paid additionally several copies of nite-line were unavailable we cannot say with certainty what information those unavailable back copies would reveal moreover petitioner's computations do not reflect any allowance for bands that failed to perform as advertised bearing heavily against petitioner whose inexactitude is of his own making cohan v commissioner supra we find that petitioner incurred deductible band expenses in the amounts of dollar_figure dollar_figure dollar_figure and dollar_figure for and respectively continued expenses as follows advertisements in night-line magazine nights bands in each advertisement x total band nights advertised x x week night bands average week night price per band thursday night band expense x dollar_figure x dollar_figure x dollar_figure dollar_figure dollar_figure dollar_figure x --1 friday night bands advertised average price per friday night band x dollar_figure x dollar_figure x dollar_figure x dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure friday night band expense saturday night bands advertised average price per saturday night bank x dollar_figure x dollar_figure x dollar_figure x dollar_figure saturday night band expense dollar_figure dollar_figure dollar_figure dollar_figure total band expenses dollar_figure dollar_figure dollar_figure dollar_figure 1petitioner's computation for reflects the fact that he cut back on week night bands during race car expenses--1987 and as indicated in our findings_of_fact we are satisfied from the record that petitioner incurred deductible expenses in connection with his car racing business accordingly an estimate must be made under cohan v commissioner supradollar_figure petitioner testified that each year he raced the car approximately times at the speedway in busti new york petitioner indicated that his race car expenses included gasoline oil tires a-frames ball-joints spark plugs spark plug wires distributor caps pit entrance fees paint and miscellaneous car repairs including parts petitioner testified with particularity however only with respect to the pit entrance fees and tire expenditures petitioner indicated that each week during the racing season he paid a total of dollar_figure in pit entrance fees for himself and a helper and that every other week he replaced the rear tires at a cost of dollar_figure to dollar_figure per tire from the record we find that petitioner incurred deductible expenses of dollar_figure for each year in issue ie and cohan v commissioner supra truck expenses--1990 petitioner claimed truck expenses for the bullfrog in the as respondent failed to argue the applicability of sec_39 d with respect to the race car expenses claimed by petitioner we conclude that respondent has conceded that petitioner's race car is not listed_property subject_to the substantiation requirements of sec_274 amount of dollar_figure for mr dillon computed petitioner's deduction for truck expenses based on petitioner's statement that he put approximately big_number business miles on the vehicle during respondent disallowed petitioner's deduction for the truck expenses on the basis of petitioner's inability to substantiate them respondent failed however to assert the applicability of sec_274 which imposes strict substantiation requirements with respect to certain listed_property defined in sec_280f to include passenger automobiles sec_280f defines the term passenger_automobile to mean any four-wheeled vehicle i which is manufactured primarily for use on public streets roads and highways and ii which is rated at big_number pounds unloaded gross vehicle weight or less in the case of a truck sec_280f is to be applied by substituting gross vehicle weight for unloaded gross vehicle weight sec_280f we treat respondent's failure to argue that sec_274 is applicable in the instant case as a concession that it does not apply to petitioner's vehicle accordingly we decline to apply the strict substantiation requirements imposed by sec_274 and look instead to the rule_of 39_f2d_540 2d cir to decide the amount of petitioner's truck expenses bearing heavily against petitioner whose inexactitude is of his own making we find that petitioner incurred deductible truck expenses of dollar_figure for we have considered the parties' remaining arguments concerning the amounts of the deficiencies for the years in issue and find those arguments to be either without merit or unnecessary to reach iii substantial_understatement sec_6661 imposes an addition_to_tax of percent of any underpayment attributable to a substantial_understatement of tax a substantial_understatement is any understatement which exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6661 if the taxpayer has substantial_authority for the tax treatment of the item in question or if the taxpayer adequately discloses the tax treatment of the item on the return then the amount of the understatement for purposes of this section will be reduced by that portion of the understatement which is attributable to that item sec_6661 petitioner made no disclosures with his returns for the years in issue petitioner argues simply that there is no underpayment_of_tax for any of the years in issue which constitutes a substantial_understatement_of_income_tax within the meaning of sec_6661 consequently should either the or the understatement_of_tax as recalculated in accordance with this opinion be substantial we hold that petitioner is liable for the addition_to_tax under sec_6661 for the applicable_year decision will be entered under rule appendix table i gross_receipts from keg beer sales kegs purchased less kegs sold to go kegs sold over the bar multiplied by dollar_figure1 dollar_figure dollar_figure gross_receipts from over-the-bar sales dollar_figure dollar_figure dollar_figure dollar_figure gross_receipts from to-go sale sec_2 total gross_receipts dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure from keg sales dollar_figure dollar_figure dollar_figure dollar_figure 1each keg sold over the bar generated dollar_figure in gross_receipts determined as follows ounces per keg less -discretionary use allowance ounces sold divided by oz number of 10-oz drafts keg multiplied by dollar_figure draft over the bar gross_receipts kegs sold big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure 2gross receipts were determined by multiplying the total number of kegs sold to go each year by cost plus dollar_figure ie kegs x dollar_figure for kegs x dollar_figure for kegs x dollar_figure for and kegs x dollar_figure for table ii gross_receipts from canned beer sales individual cans sold over the bar1 less cans case discretionary use allowance2 total cans sold over the bar multiplied by dollar_figure3 gross_receipts from over-the-bar sales gross_receipts from to-go sale sec_4 total gross_receipts from canned beer sales big_number big_number big_number big_number big_number big_number dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure 1the number of individual cans sold over the bar was determined as follows total cases purchased multiplied by cans case total cans purchased divided by cans pack big_number big_number big_number big_number big_number big_number big_number big_number big_number less six-packs sold to go six packs sold over the bar big_number big_number big_number multiplied by cans pack total individual cans total six-packs sold over the bar big_number big_number big_number big_number big_number big_number big_number big_number big_number 2the discretionary use allowance was determined as follows big_number individual cans cans case cases x cans case cans big_number individual cans cans case cases x cans case cans big_number individual cans cans case cases x cans case cans big_number individual cans cans case cases x cans case big_number can sec_3dollar_figure reflects the price per can sold over the bar 4gross receipts from to-go sales were determined by multiplying the number of six-packs sold to go each year by dollar_figure ie big_number six-packs x dollar_figure dollar_figure table iii gross_receipts from bottled beer sales big_number total cases purchased big_number multiplied by bottles case total bottles purchased big_number less bottles case discretionary use allowance1 total bottles sold multiplied by dollar_figure2 total gross_receipts from bottled beer sales big_number big_number big_number big_number big_number big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number 1the discretionary use allowance was determined by multiplying the number of cases purchased by cans case 2dollar_figure represents the price per bottle sold table iv gross_receipts from wine sales 750-liter bottles number of 6-oz glasses bottle1 multiplied by number of bottles sold total glasses sold multiplied by dollar_figure2 gross_receipts from 750-liter dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure bottles dollar_figure dollar_figure dollar_figure dollar_figure liter bottles number of 6-oz glasses bottle1 dollar_figure dollar_figure dollar_figure multiplied by number of bottles sold dollar_figure dollar_figure dollar_figure total glasses sold multiplied by dollar_figure2 dollar_figure dollar_figure dollar_figure gross_receipts from liter bottles dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure 5-liter bottles number of 6-oz glasses bottle1 dollar_figure dollar_figure dollar_figure multiplied by number of bottles sold -0- total glasses sold -0- dollar_figure dollar_figure multiplied by dollar_figure2 gross_receipts from 5-liter dollar_figure dollar_figure -0- dollar_figure dollar_figure dollar_figure bottles -0- dollar_figure dollar_figure 3-liter bottles number of 6-oz glasses bottle1 dollar_figure dollar_figure dollar_figure multiplied by number of bottles sold -0- total glasses sold dollar_figure dollar_figure -0- multiplied by dollar_figure2 dollar_figure dollar_figure -0- gross_receipts from 3-liter bottles dollar_figure dollar_figure -0- dollar_figure dollar_figure -0- -0- -0- -0- total gross_receipts from wine dollar_figure dollar_figure dollar_figure dollar_figure 1the number of 6-oz glasses per bottle was determined as follows 750-liter liter 5-liter 3-liter dollar_figure dollar_figure dollar_figure dollar_figure ounces bottle less discretionary use allowance for and 3-liter bottles for liter bottles dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure ounces sold bottle dollar_figure dollar_figure divide by oz number of 6-oz glasses bottle dollar_figure dollar_figure dollar_figure dollar_figure 2dollar_figure reflects the price per glass of wine 3one 5-liter bottle is equivalent to two 750-liter bottles 4one 3-liter bottle is equivalent to four 750-liter bottles table v gross_receipts for liquor sales liter bottles number of 3-oz servings bottle1 multiplied by number of bottles dollar_figure dollar_figure dollar_figure dollar_figure purchased big_number number of 3-oz servings sold dollar_figure dollar_figure dollar_figure multiplied by dollar_figure2 gross_receipts from liter bottles big_number big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number 750-liter bottles number of 3-oz servings bottle1 multiplied by number of bottles dollar_figure dollar_figure dollar_figure dollar_figure purchased number of 3-oz servings sold dollar_figure dollar_figure dollar_figure multiplied by dollar_figure2 gross_receipts from 750-liter dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure bottles dollar_figure dollar_figure dollar_figure dollar_figure total gross_receipts from liquor sales dollar_figure dollar_figure dollar_figure dollar_figure 1the number of 3-oz servings per bottle was determined as follows ounces per bottle less -discretionary use allowance ounces sold per bottle divide by oz number of 3-oz servings bottle liter dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure 750-liter dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure 2dollar_figure reflects the price charged per liquor drink table vi gross receipts--summary dollar_figure dollar_figure dollar_figure dollar_figure keg beer gross_receipts canned beer gross_receipts dollar_figure dollar_figure dollar_figure bottled beer gross_receipts dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure wine gross_receipts liquor gross_receipts dollar_figure dollar_figure dollar_figure dollar_figure total gross_receipts dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure less reported gross_receipts dollar_figure dollar_figure dollar_figure dollar_figure unreported gross_receipts dollar_figure dollar_figure dollar_figure dollar_figure
